Citation Nr: 0839457	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  04-08 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent disabling, for the veteran's service-connected spine 
disorder, for the period December 19, 1995, to July 30, 2001.

2.  Entitlement to an increased evaluation for the veteran's 
service-connected spine disorder, currently evaluated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1991 to 
December 1995.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in St. Paul, Minnesota 
(RO).


FINDINGS OF FACT

1.  During the period December 19, 1995, to July 30, 2001, 
the veteran's spine disorder was manifested by mild 
intervertebral disc syndrome, and slight limitation of motion 
of the lumbar spine. 

2.  During the period July 31, 2001, to September 22, 2002, 
the veteran's spine disorder was manifested by severe 
intervertebral disc syndrome, with recurrent attacks and 
intermittent relief, and severe limitation of lumbar spine 
motion.

3.  During the period beginning September 23, 2002, the 
veteran's spine disorder was manifested by intervertebral 
disc syndrome, without incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.

4.  The veteran's spine disorder is currently manifested by 
forward flexion of the thoracolumbar spine of 30 degrees or 
less, but not by unfavorable anklyosis of the thoracolumbar 
or entire spine.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation greater than 10 
percent for the veteran's spine disorder, for the period 
December 19, 1995, to July 30, 2001, are not met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2002).

2.  The criteria for an evaluation greater than 40 percent 
for the veteran's spine disorder, for the period beginning 
July 31, 2001, are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claim for increase, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).  The veteran's claim was 
initially adjudicated prior to the enactment of the Veterans 
Claims Assistance Act in 2000; thus, it is impossible for the 
veteran to have been notified of these duties prior to 
initial adjudication.  However, letters dated in September 
2006 and December 2006 satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Moreover, the veteran was notified of regulations pertinent 
to the establishment of an effective date and of the 
disability rating in the September 2006 and December 2006 
letters.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, the purpose behind the notice requirement has 
been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892 (Fed. Cir. 2007) and Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007) (holding that although VCAA notice errors 
are presumed prejudicial, reversal is not required if VA can 
demonstrate that the error did not affect the essential 
fairness of the adjudication), cert. granted as Peake v. 
Sanders, ____ U.S.L.W. ____  (U.S. Jun. 16, 2008) (No. 07-
1209).; Overton v. Nicholson, 20 Vet. App. 427 (2006).

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  As is discussed below, the veteran was invited, by 
letters dated in September 2006 and December 2006, to submit 
or identify additional information pertinent to her claim, 
but no new or additional records not already associated with 
the claims file were ever received or identified.  
38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The veteran was also 
accorded a VA examination in December 2001.  38 C.F.R. 
§ 3.159(c) (4).  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of the case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman, 19 Vet. App. at 473.   

Additionally, the Board has thoroughly reviewed all the 
evidence in the veteran's claims folder.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, all of 
the evidence submitted by the veteran or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).


Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2008).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2008).

The primary concern in a claim for an increased evaluation 
for service-connected disability is the present level of 
disability.  Although the overall history of the disability 
is to be considered, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  In such cases, VA has a 
duty to consider the possibility of assigning staged ratings.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, 
when an appeal is based on the assignment of an initial 
rating for a disability, following an initial award of 
service connection for this disability, the rule articulated 
in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 
119 (1999).  Instead, the evaluation must be based on the 
overall recorded history of a disability, giving equal weight 
to past and present medical reports.  Id.  

During the pendency of this appeal, VA twice revised the 
criteria for diagnosing and evaluating disorders of the 
spine, effective September 23, 2002 (intervertebral disc 
syndrome diagnostic code), and effective September 26, 2003 
(other spine diagnostic codes).  See 67 Fed. Reg. 54345 (Aug. 
22, 2002); 68 Fed. Reg. 51454 (Aug. 27, 2003).  When a new 
regulation is issued while a claim is pending before VA, 
unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change 
as long as the application would not produce retroactive 
effects.  See VAOPGCPREC 7-03; 69 Fed. Reg. 25179 (2003).  
The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  See VAOPGCPREC 3-00; 65 
Fed. Reg. 33422 (2000); see also Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).  The RO addressed the veteran's claim 
for increase under both the old criteria in the Schedule and 
the current regulations.  Thus, there is no prejudice to the 
veteran for the Board to apply the regulatory revisions of 
September 23, 2002 and September 26, 2003 in the adjudication 
of this appeal.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Initial Evaluation, from December 19, 1995, to July 30, 2001

Service connection for intervertebral disc syndrome was 
granted by an April 1997 rating decision, and a 10 percent 
initial evaluation assigned, effective December 19, 1995, the 
day following the veteran's separation from service.  Prior 
to September 23, 2002, the rating criteria for a 10 percent 
evaluation for intervertebral disc syndrome was assigned for 
mild intervertebral disc syndrome; a 20 percent evaluation 
was assigned for moderate intervertebral disc syndrome, with 
recurring attacks; a 40 percent evaluation was assigned for 
severe intervertebral disc syndrome, with recurrent attacks 
and intermittent relief; and the maximum 60 percent 
evaluation was assigned for pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).  

In this case, the evidence does not support an evaluation 
greater than 10 percent under Diagnostic Code 5293 for the 
period December 19, 1995, to July 30, 2001.  Although 
intervertebral disc syndrome is shown by the evidence of 
record, it is not shown that it has resulted in the 
contemplated "recurrent attacks" during this period.  The 
majority of the private and VA outpatient treatment records 
dated during this period show that the veteran reported a 
constant level of low back pain, but no recurrent flareups or 
other exacerbations.  Moreover, the record does not show 
sciatic neuropathy, muscle spasms, or absent ankle jerks on 
examination.  An October 1995 service treatment record and 
June 1996 VA outpatient treatment record revealed that the 
veteran denied bladder or bowel dysfunction related to her 
spine disorder.  A July 1996 VA outpatient treatment record 
noted that the veteran's low back pain did not radiate to her 
legs.  Private medical records dated in January 1997, June 
2001, and July 2001 noted that there was no lower extremity 
radiculopathy on physical examination, and that the lower 
extremity motor and sensory perception were intact.  Although 
the veteran reported foot symptomatology, as noted on July 
2001 VA and private medical records, service connection is in 
effect for bilateral plantar fasciitis, and these treatment 
records do not specify to which disorder her foot 
symptomatology was related.  Accordingly, an evaluation in 
excess of 10 percent is not warranted for intervertebral disc 
syndrome for this period.

The application of other diagnostic codes in effect prior to 
September 26, 2003 has been considered.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  For limitation of lumbar 
spine motion, 10, 20, and 40 percent evaluations were 
assigned for slight, moderate, and severe limitation of 
motion, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2002).  However, while a June 1996 VA outpatient 
treatment record noted forward flexion of the lumbar spine 
was limited to 60 degrees, and a January 1997 private 
treatment record indicated that the veteran had "limited 
mobility of the lumbar spine on all ranges of motion," these 
findings do not reflect "moderate" limitation of motion.  
Accordingly, an evaluation in excess of 10 percent is not 
warranted prior to September 26, 2003, under the provisions 
of Diagnostic Code 5292.

Moreover, other diagnostic codes are not for application 
because there is no objective medical evidence of fracture of 
vertebra, anklyosis of the complete, cervical, dorsal, or 
lumbar spine, limitation of dorsal spine motion, sacroiliac 
injury and weakness, or lumbosacral strain.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5285-89, 5291, 5294-95 (2002).  
Accordingly, an evaluation in excess of 10 percent is not 
warranted under Diagnostic Codes 5285, 5286, 5287, 5288, 
5289, 5291, 5294, or 5295.


Increased Evaluation, Beginning July 31, 2001

By an October 2002 rating decision, the evaluation of the 
veteran's intervertebral disc syndrome was increased to 40 
percent disabling, effective July 31, 2001, based on the 
evidence of record which showed severe intervertebral disc 
syndrome and severe limitation of lumbar spine motion.  As 
noted above, prior to September 23, 2002, the rating criteria 
for intervertebral disc syndrome assigned a 40 percent 
evaluation for severe intervertebral disc syndrome, with 
recurrent attacks and intermittent relief, and a maximum 60 
percent evaluation for pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).  

The evidence dated beginning July 31, 2001 does not support 
an evaluation greater than 40 percent for intervertebral disc 
syndrome under Diagnostic Code 5293, in effect prior to 
September 23, 2002.  For the maximum 60 percent evaluation to 
be awarded under Diagnostic Code 5293, there must be 
objectively documented evidence of those neurological 
findings specified in the rating criteria.  The veteran 
intermittently reported experiencing left leg radicular 
symptoms, as noted during two January 2002 private outpatient 
visits, but there is no objective documentation of any 
neurological manifestations of the veteran's back disorder, 
to include muscle spasms, absent ankle jerks, or bladder or 
bowel dysfunction; this was noted on multiple occasions to 
include the December 2001 VA examination.  Accordingly, an 
evaluation in excess of 10 percent is not warranted for 
intervertebral disc syndrome, under the provisions of 
Diagnostic Code 5293 in effect prior to September 23, 2002.

The Board has considered the application of other diagnostic 
codes.  See Schafrath, 1 Vet. App. at 589.  An evaluation 
greater than 40 percent under Diagnostic Code 5292, for 
limitation of lumbar spine motion, is not for application as 
the maximum rating under the pertinent criteria is identical 
to that evaluation currently assigned (40 percent for severe 
limitation of motion).  38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2002).  Moreover, other diagnostic codes are not for 
application because there is no objective medical evidence of 
fracture of vertebra, anklyosis of the complete, cervical, 
dorsal, or lumbar spine, limitation of dorsal spine motion, 
or sacroiliac injury and weakness, or lumbosacral strain.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5285-89, 5291, 5294-
95 (2002).  Accordingly, an evaluation in excess of 40 
percent is not warranted under Diagnostic Codes 5285, 5286, 
5287, 5288, 5289, 5291, 5292, 5294, or 5295.

Additionally, effective September 23, 2002, the diagnostic 
code for intervertebral disc syndrome was revised to rate the 
syndrome either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 
38 C.F.R. § 4.25 separate evaluations of its chronic 
orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  A 40 percent evaluation was 
assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months, and the maximum 60 
percent evaluation was assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.  Id.  An 
incapacitating episode is defined as a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
required bed rest prescribed by a physician and treatment by 
a physician.  Chronic orthopedic and neurologic 
manifestations meant orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
were present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1).  When evaluating on the basis 
of chronic manifestations, orthopedic disabilities were 
evaluated using criteria for the most appropriate orthopedic 
diagnostic code or codes and neurologic disabilities were 
evaluated separately using criteria for the most appropriate 
neurologic diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (2).


In this case, the evidence of record does not show that an 
evaluation greater than 40 percent is warranted under the 
revised criteria for intervertebral disc syndrome effective 
September 23, 2002.  The evidence beginning that date shows 
that the veteran experiences significant lumbar spine area 
pain.  While the veteran's reports of constant pain are 
recognized, the record does not show that she required best 
rest or other treatment prescribed by a physician.  Even 
though the record reflects that she underwent lumbar steroid 
injections and underwent medial branch blocks to treat her 
pain, it is not shown that these incapacitating episodes had 
a total duration of at least 6 weeks over the course of a 12 
month period.  Accordingly, an evaluation greater than 40 
percent is not warranted under the revised criteria for 
intervertebral disc syndrome effective September 23, 2002.

As directed by the most recently amended rating criteria, 
effective September 26, 2003, spine disorders are evaluated 
under the General Rating Formula for Diseases and Injuries of 
the Spine (General Rating Formula).  The General Rating 
Formula provides for a 100 percent evaluation for unfavorable 
anklyosis of the entire spine, a 50 percent evaluation for 
unfavorable anklyosis of the entire thoracolumbar spine, and 
a 40 percent evaluation for forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
anklyosis of the entire thoracolumbar spine.  38 C.F.R. 
§4.71a, General Rating Formula (2008).  Any associated 
objective neurological abnormalities, including, but not 
limited to, bowel or bladder impairment, are to be rated 
separately, under an appropriate diagnostic code.  38 C.F.R. 
§ 4.71a, General Rating Formula, Note (1).  

The record does not support an evaluation greater than 40 
percent for the veteran's spine disorder, based on the 
amended criteria in effect beginning September 26, 2003.  
Subsequent to the September 2006 Remand of the issues on 
appeal, the RO sent the veteran two letters, in September 
2006 and December 2006, requesting that she identify or 
provide any additional, pertinent medical records or other 
evidence.  Those private medical records received from the 
veteran in October 2006 are dated from September 2001 to 
February 2003, and are duplicates of those already of record; 
thus, there is no evidence of record dated on or after 
September 26, 2003.  Accordingly, there is no objective 
evidence to show unfavorable anklyosis of the thoracolumbar 
or entire spine such that that an evaluation greater than 40 
percent is warranted for the veteran's back disorder under 
the General Rating Formula effective that date.  Moreover, as 
there is no objective medical evidence dated on or after 
September 26, 2003, a separate rating for any neurological 
component of the veteran's spine disorder is not warranted.  
See 38 C.F.R. § 4.71a, General Rating Formula, Note (1); see 
also 38 U.S.C.A. § 4.124a, Diagnostic Codes 8520, 8620, 8720 
(2008).  

As noted above, a 10 percent evaluation was initially 
assigned, effective December 19, 1995, and a 40 percent 
evaluation assigned, effective July 31, 2001, for the 
veteran's service-connected spine disorder based on the 
evidence of record.  The evidence has been thoroughly 
reviewed, and does not warrant an evaluation higher than 
those assigned at any time during the period pertinent to 
this appeal.  38 U.S.C.A. 5110 (West 2002); see also 
Fenderson, 12 Vet. App. at 126.

Other Considerations

The evidence of record also tends not to show that the 
veteran's spine disorder causes a level of functional loss 
greater than that already contemplated by the assigned 
evaluation.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.40, 4.45 (2008).  Although there is evidence that 
the veteran's spine extension and flexion are limited by 
pain, the extent to which they are additionally limited would 
not merit a compensable evaluation under Diagnostic Code 
5292, prior to September 23, 2003, or under the General 
Rating Formula, beginning September 23, 2003.  See id.; see 
also 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002); 
38 C.F.R. § 4.71a, General Rating Formula (2008).  

The evidence of record also fails to show that the other 
hallmark symptoms of functioning that the veteran asserts she 
experiences constitute functional loss not already 
contemplated by the assigned evaluations.  Both an October 
2005 service treatment record and the December 2001 VA 
examination report noted that the veteran experienced 
increased spine stiffness in the morning.  Additionally, a 
March 1996 VA outpatient treatment record noted that the 
veteran's pain limited her ability to stand in one place for 
more than a certain length of time, or walk more than a 
certain distance; a January 2002 private medical record, the 
veteran reported that her pain "significantly impacted" her 
activities, to include standing, walking, driving, and 
sitting; another January 2002 private medical record revealed 
that the veteran's back pain increased with all activities; 
and a November 2002 private medical record noted her 
tolerance for sitting was limited.  While those symptoms of 
functional loss documented in the record are duly recognized, 
the evidence does not reflect functional loss beyond that 
contemplated in the currently assigned evaluation.  This is 
especially the case considering that the criteria for 
intervertebral disc syndrome under those regulations in 
effect beginning September 23, 2002, would require the 
veteran to be essentially bedridden, under the direction of a 
physician, for more than 6 weeks per year.  While 
interference with standing, sitting, walking, and driving is 
not disputed, there is no evidence that she cannot do these 
activities.  Accordingly, an evaluation in excess of the 10 
percent initial evaluation assigned effective December 19, 
1995, and the 40 percent evaluation assigned effective July 
31, 2001, is not warranted.  

Finally, the issue of whether the manifestations of the 
veteran's service-connected disabilities present an 
exceptional or unusual disability picture so as to warrant 
referral to the appropriate officials for consideration of 
extraschedular ratings has been considered.  See 38 C.F.R. § 
3.321(b) (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  The Board cannot assign an extraschedular rating in 
the first instance, but must specifically adjudicate whether 
to refer a case for such an evaluation when the issue is 
either raised by the claimant or is reasonably raised by the 
evidence of record.  See Barringer v. Peake, 22 Vet. App. 242 
(2008), citing Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case, the schedular evaluations in this case are not 
inadequate.  Thun, 22 Vet. App. at 115.  Evaluations in 
excess of those currently assigned may, in the appropriate 
cases, be assigned for certain manifestations of the disorder 
for which the veteran is seeking an increased evaluation.  
However, the medical evidence of record does not support such 
a higher evaluation on this basis.  Specifically, the record 
reflects, and the veteran indicated in her March 2008 appeal, 
that her spine disability is not so severe as to yet require 
surgery; there is no other evidence of hospitalization 
documented in the claims file.  Moreover, the veteran has 
consistently denied, to include during a January 2002 private 
outpatient visit, the use of or need for assistive devices.  

It is also noted that by a November 2006 rating decision, a 
total disability rating for compensation on the basis of 
individual unemployability (TDIU), was assigned effective 
September 2001.  The TDIU award was made in recognition of 
the aggregate impact of all of the veteran's service-
connected disorders, to include her shoulder disorder).  
Conversely, referral for consideration of a higher evaluation 
on an extraschedular basis under the provisions of 38 C.F.R. 
§ 3.321 is only warranted in situations where an individual 
service-connected disability cannot be adequately evaluated 
or compensated by the schedular rating criteria.  

In this case, while the evidence of record ultimately shows 
that the manifestations of the veteran's service-connected 
spine disorder impact her ability to be employed in certain 
capacities, the record does not demonstrate that there exists 
a level of interference with employment not already 
encompassed by the currently assigned evaluation.  See Thun, 
22 Vet. App. at 115.  Therefore, the criteria for submission 
for consideration of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met, and the RO's decision not 
to refer these issues to the Chief Benefits Director or the 
Director, Compensation and Pension Service was correct.  

For the reasons stated above, the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of the 10 percent initial evaluation assigned 
effective December 19, 1995, and the 40 percent evaluation 
assigned effective July 31, 2001.  Accordingly, the benefit 
of the doubt doctrine is inapplicable, and the claim must be 
denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An initial evaluation greater than 10 percent for the 
veteran's spine disorder, for the period December 19, 1995, 
to July 30, 2001, is denied.

An evaluation greater than 40 percent for the veteran's spine 
disorder, for the period July 31, 2001, to September 25, 
2003, is denied.

An evaluation greater than 40 percent for the veteran's spine 
disorder, for the period beginning September 26, 2003, is 
denied.



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


